Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 18 May 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for rotating” and “a transmission configure such that…” in claim 1, “a switching element for switching” in claim 22, and “an elastic pressure element” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation “between 1:3.6 and 1:1.5”, and the claim also recites “or is 1:2.4” which is the narrower statement of the range/limitation.  Claim 2 recites “between 50º and 120º”, and also recites “or is 70º”.  Claim 7 recites “between 4 and 8”, and also recites “or is 5”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "to the angle between the first end position and the second end position of the pivot angle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it has been assumed that the limitation should read “corresponds essentially to the pivot angle”.
Claim 23 recites the limitation "in the casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 16, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (US 9,242,367) in view of Harris et al. (US 9,669,520).
Regarding claims 1 and 16, Timmons et al. discloses a magnetic base 22 for an electric machine tool 10, the magnetic base comprising: a body 34 in which is accommodated at least one first permanent magnet 58, a magnetic force of which combines with a magnetic force of at least one second permanent magnet 54 to form a resultant holding force, wherein the at least one second permanent magnet is supported in the body such that it rotates about a rotation axis 130 through an angle of rotation (predetermined rotation angle, approximately 135 in the disclosed embodiment, see column 4, lines 46-51) between a first position (latched configuration, figure 5A) in which the resultant holding force of the magnetic base is maximized and a second position (release configuration, figure 5B) in which the resultant holding force of the magnetic base is minimized; and a controller 104 for rotating the second permanent magnet between the first position and the second position, the controller being supported such that it pivots about a pivot axis 126 through a pivot angle (approximately 270 degrees in 
Timmons et al. does not disclose that the controller is designed as a control lever.  Harris et al. teach the use of a magnetic base 120 comprising a first magnet and a second magnet, wherein the second magnet can be rotated by a controller 129 in the form of a control lever for the purpose of causing relative rotation of the magnets to move between a magnetic holding position and a release position.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the magnetic base of Timmons et al. with the control lever as taught by Harris et al. in order to be able to use an alternative, well-known means for providing relative rotation between the first and second permanent magnets.
Regarding claim 2, the modified invention of Timmons et al. discloses wherein the pivot angle between the first end position and the second end position is between 50º and 120º (with a rotation angle of 135 degrees for the second permanent magnet, and a gear ratio of 1:2.4, the pivot angle would be approximately 56 degrees).
Regarding claim 3, the modified invention of Timmons et al. discloses wherein the transmission has gear teeth whose gear ratio is constant (the gear train is configured to provide a variable gear ratio between the output and the input during at least a portion of the predetermined rotation angle, implying that at least a portion of the gear teeth may be provided with a constant gear ratio).
Regarding claim 4, the modified invention of Timmons et al. discloses wherein the gear teeth are composed of a first gear carrier 106 and of a second gear carrier 110.
Regarding claim 5, the modified invention of Timmons et al. discloses wherein the first gear carrier 106, which is connected in a rotationally fixed manner to the controller 104 (lever as modified by Harris et al.), is designed as a segment of a circle whose angle corresponds essentially to the angle between the first end position and the second end position of the pivot angle (see figures 8A-8C).
Regarding claim 6, the modified invention of Timmons et al. discloses wherein the second gear carrier 110 is circular (at least a portion is circular as seen in figure 8A-8C).
Regarding claim 7, the modified invention of Timmons et al. discloses the invention substantially as claimed, except Timmons et al. does not disclose wherein a number of teeth of the second gear carrier is between 4 and 8.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a desired number of gear teeth between 4 and 8 for the second gear carrier for the purpose of providing a desired rotation angle between the gears for the selected gear ratio, since it has been held that discovering an optimum value of a result 
Regarding claim 10, the modified invention of Timmons et al. discloses wherein at least one stop 134 is associated with the body 34 for limiting the pivoting of the controller 104 (the stop pin limits rotation of the second gear 110, thereby limiting the movement of the first gear and the controller).
Regarding claim 11, the modified invention of Timmons et al. discloses wherein the stop 134 directly limits the motion of the transmission 106/110.
Regarding claim 12, the modified invention of Timmons et al. discloses wherein the stop 134 is arranged in an interior of the body 34 and limits the motion of the first gear carrier 106 (through interaction with the second gear).
Regarding claim 21, the modified invention of Timmons et al. discloses wherein the second permanent magnet 54 is embedded in an essentially cylindrical casing 50 that is rotatably mounted in the body 34.
Regarding claim 24, the modified invention of Timmons et al. discloses wherein a plurality of the at least one first permanent magnet 58 is provided, and wherein the plurality of first permanent magnets are combined into a first subgroup (two adjacent magnets on one end) and into a second subgroup (two adjacent magnets on the other end), which are each accommodated in the body so as to be spatially separated from one another.  Additionally, Timmons et al. discloses that one or more permanent magnets may be used for the first permanent magnets 58, such that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used more than four permanent magnets for the purpose of design choice, 
Regarding claim 26, the modified invention of Timmons et al. discloses an electric machine tool 10, comprising a magnetic base 22 according to claim 1.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (US 9,242,367) in view of Harris et al. (US 9,669,520) and further in view of Jung (US 6,331,810).
Regarding claims 13-14, Timmons et al. discloses the invention substantially as claimed, except Timmons et al. does not disclose wherein the location of the controller in the first end position is defined by a detent connection between the body and the controller, or wherein at least one first detent seat that defines the first end position of the controller is arranged in the body.  Jung teaches the use of a magnetic base with a body 10 and which comprises a controller 60 moveable between a first end position and a second end position, wherein the location of the controller in the first end position is defined by a detent connection 90 between the body and the controller, and wherein at least one first detent seat (between latch 91 and protrusion 92) that defines the first end position of the controller is arrange in the body for the purpose of locking the magnetic base in the “on” position.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the magnetic base of Timmons et al. with the detent connection as taught by Jung in order .

28.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timmons et al. (US 9,242,367) in view of Harris et al. (US 9,669,520) and further in view of Beichter (US 8,568,066).
29.	Regarding claim 19, Timmons et al. discloses the invention substantially as claimed, except Timmons et al. does not disclose wherein a force indicator that makes it possible to read out the resultant holding force is arranged on an end face of the body facing away from the controller.  Beichter teaches the use of a magnetic base 14 that comprises a force indicator 52 used for the purpose of displaying the magnetic holding force provided by the magnetic base, further indicating when the holding force drops below a threshold value.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the magnetic base of Timmons et al. with the force indicator as taught by Beichter in order to provide a warning if the magnetic base does not have a high enough holding force on a workpiece.

Allowable Subject Matter
Claims 8-9, 15, 17-18, 20, 22-23, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        16 September 2021